Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 10/528,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Tormasov et al. (U.S. Pat. No. 7,475,282) from IDS teaches “selecting, by one or more processors, a previously backed up data object to be recovered using backup data, wherein the data object includes a plurality of sub-objects; recovering, by the one or more processors, the plurality of sub-objects based on a first set of priorities assigned to the sub-objects”. 
The prior art reference Claudatos et al. (U.S. Pat. No. 8,463,798) from IDS teaches “reprioritizing, by the one or more processors, the sub-objects based at least in part on information associated with an application's I/0 received after recovery of the previously backed up data object has started”.
The combination of references do not teach “reprioritizing, by the one or more processors, the sub-objects based at least in part on information associated with an application's I/0 received after recovery of the previously backed up data object has started, wherein the information associated with the application's I/0 that is used in connection with reprioritizing the sub-objects is obtained during recovery of the backup data and comprises information pertaining to an I/0 event that is detected during recovery of the backup data” of independent claims 1, 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168